PER CURIAM.
Defendant appeals from the summary denial of his motion to correct an illegal sentence, in which he alleged that he had not been properly credited with time spent in jail prior to sentencing. Specifically, defendant alleged that he had been charged in May or June of 1985 in case numbers 85-4194, 85-4488, 85-4489, 85-4490 and had remained in jail until sentencing on June 13, 1986. Defendant contends that he was only awarded 99 days credit for jail time served prior to sentencing.
The trial court denied the motion, finding that the court’s files and records did not substantiate the defendant’s claim, but rather supported that the defendant was entitled to and received 99 days credit for time served. The trial court failed, however, to attach those portions of the record that conclusively refute the defendant’s allegations.
Accordingly, we reverse the summary denial of the defendant’s motion and remand the matter to the trial court. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute the *33defendant’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
DANAHY, A.C.J., and HALL and THREADGILL, JJ., concur.